Y;§.`§.E§§>.

UNITED STATES DISTRICT COURT BEC 3 1 2@18
FOR THE DISTRICT OF COLUMBIA .

C|erk, U.S. District & Banl<: way
Courts for the District of Coium‘uia

MOHSEN KHOSHMOOD, )
Plaintiff, §
v. § Civil Action No. l:18-cv-02870 (UNA)
BANK OF CAPITAL ONE, §
Defendant. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v_. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R: Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d .
66l, 668-71 (D.C. Cir. 2004). .The Rule 8 standard ensures that defendants receive'fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and '
determine whether the doctrine of res judicata applies Brown v. Call'fano, 75 F.R.D. 497, 498
(D.D.C. 1977). x

Plaintiff sues Capitol One, however, he does not articulate any legal claim against

defendant Plaintiff states that defendant frequently sends him advertising after he closed his bank

account. He also states that defendant, as directed by the United States Department of Housing
and Urban Development (“HUD”), has been involved with the running of his credit report. He
seeks removal from defendant’s mailing list, $l million, and asl<s the Court to [sic] “normalize the
[HUD] service for this nation 90% of [the] problem for this nation [is] coming from HUD.;’

As drafted, the complaint fails to meet the minimum pleading standard set forth in Rule
8(a). lt fails to set forth a basis for this Court’s jurisdiction and the actual claims against defendant
are unclear. Therefore, this case will be dismissed A separate order accompanies this

l\/lemorandum Opinion.

    

Date: December 3 ,2018 ite States District Judge

